IN THE SUPREME COURT OF THE STATE OF NEVADA


                SFR INVESTMENTS POOL 1, LLC, A                           No. 82771
                NEVADA LIMITED LIABILITY
                COMPANY,
                Appellant,                                                  FILED
                vs.
                MARCHAI B.T., A NEVADA BUSINESS                             NOV 1 6 2022
                TRUST,
                Respondent/Cross-Appellant.
                vs.
                WYETH RANCH COMMUNITY
                ASSOCIATION,
                Cross-Res • ondent.
                SFR INVESTMENTS POOL 1, LLC,                             No. 83175
                Appellant,
                vs.
                MARCHAI B.T.,
                Res iondent.

                                        ORDER OF AFFIRMANCE
                            These are consolidated appeals from a district court judgment
                and postjudgment order after remand in a real property action. Eighth
                Judicial District Court, Clark County; Elizabeth Goff Gonzalez, Judge. We
                review a district court's legal conclusions following a bench trial de novo,
                but we will not set aside the district court's factual findings unless they are
                clearly erroneous or not supported by substantial evidence.' Wells Fargo
                Bank, N.A. v. Radecki, 134 Nev. 619, 621, 426 P.3d 593, 596 (2018).
                            In 9352 Cranesbill Trust u. Wells Fargo Bank, N.A., 136 Nev.
                76, 81, 459 P.3d 227, 232 (2020), we held that payments made by a
                homeowner can cure the default on the superpriority portion of an HOA lien


                       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                is not warranted in this appeal.
SUPREME COURT
        OF
     NEVADA


(0) I947A
                such that the HOA's foreclosure sale would not extinguish the first deed of
                trust on the subject property.2     We also held in Cranesbill Trust that

                whether a homeowner's payments cured a superpriority default depends
                upon the actions and intent of the homeowner and the HOA. Id. at 80-81,
                459 P.3d at 231.
                            In applying Crane,sbill Trust following a remand from this
                court,3 the district court found that the HOA applied the homeowner's
                payments to the assessments comprising the superpriority portion of the
                lien. We conclude that substantial evidence supports this finding. Radecki,
                134 Nev. at 621, 426 P.3d at 596. Although an employee of the HOA's
                management company testified that the HOA applied the homeowner's
                payments to the most recent assessments first such that the payments did
                not cure the default on the superpriority lien, documentary evidence
                contradicted that testimony.      We will not disturb the district court's

                weighing of that evidence. Quintero v. McDonald, 116 Nev. 1181, 1183, 14
                P.3d 522, 523 (2000) (refusing to reweigh evidence on appeal).          Thus,

                consistent with Cranesbill Trust, the district court correctly determined
                that the homeowner's payments cured the superpriority default such that
                the foreclosure sale did not extinguish the first deed of trust. Based on this
                conclusion, we need not address the district court's equitable analysis. And
                although SFR argues that it is protected as a bona fide purchaser, we have




                      2We  decline SFR Investments Pool 1, LLC's invitation to reconsider
                Cranesbill Trust.

                      3 SFR Invs.Pool 1, LLC v. Marchai B.T., No. 74416, 2020 WL 1328985
SUPREME COURT
                (Nev. Mar. 18, 2020) (Order Vacating Judgment and Remanding).
        OF
     NEVADA

                                                      2
(0) 1947A
                previously rejected a similar argument.4    Bank of Am., N.A. v. SFR Inv.s.
                Pool 1, LLC, 134 Nev. 604, 612-13, 427 P.3d 113, 121 (2018).
                             Based on the foregoing, we
                             ORDER the judgment of the district court AFFIRMED.5




                                        Parraguirre


                                           J.                                       , Sr.J.
                Stiglich                                   Gibbons




                cc:   Chief Judge, Eighth Judicial District
                      Department 11, Eighth Judicial District
                      Thomas J. Tanksley, Settlement Judge
                      Hanks Law Group
                      Lipson Neilson P.C.
                      David J. Merrill, P.C.
                      Eighth District Court Clerk




                      4In its cross-appeal, Marchai raises arguments that only need to be
                considered if we do not affirm the district court's judgment. As we are
                affirming, we do not address those arguments. And although SFR also
                appealed from a postjudgment order regarding the retaxing and settlement
                of costs, it presents no argument regarding that order such that we
                necessarily affirm it.

                      5The   Honorable Mark Gibbons, Senior Justice, participated in the
SUPREME COURT
                decision of this matter under a general order of assignment.
        OF
     NEVADA

                                                      3
(0) I947A